Name: Council Regulation (EEC) No 2018/76 of 27 July 1976 on the additional supply of skimmed-milk powder as food aid to certain developing countries, international organizations and non-governmental organizations under the 1976 programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 224/2 Official Journal of the European Communities 16. 8 . 76 COUNCIL REGULATION (EEC) No 2018/76 of 27 July 1976 on the additional supply of skimmed-milk powder as food aid to certain deve ­ loping countries, international organizations and non-governmental organiza ­ tions under the 1976 programme THE COUNCIL OF THE EUROPEAN r / COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regultion (EEC) No 1298/76 of 1 June 1976 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and international organi ­ zations under the 1 976 programme ('), as amended by Regulation (EEC) No 201 7/76 (2), and in particular Articles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1298/76 provides for the supply of 1 50 000 metric tons of skimmed-milk powder as food aid to certain developing countries, international organizations and non-governmental organizations under the 1976 programme ; Whereas Regulation (EEC) No 1 299/76 (3) allocated part of this aid among certain of the various countries and international organizations, leaving a reserve of 3 630 metric tons : Whereas the additional quantity of 95 000 metric tons should be allocated among the various countries and organizations from which applications have been accepted and financing arrangements for the aid should be specified ; whereas, however, 8 200 metric tons should be kept as a contingency reserve for future allocation, HAS ADOPTED THIS REGULATION : Article 1 The allocation and financing arrangements in respect of 95 000 metric tons of skimmed-milk powder to be supplied as food aid under the 1976 programme in accordance with Regulation (EEC) No 1298/76, the allocation of which was not provided for in Regula ­ tion (EEC) No 1299/76, are stipulated in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following it publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1976. For the Council The President M. van der STOEL (&gt;) OJ No L 146, 4. 6 . 1976, p. 3 . (2) See page 1 of this Official Journal . P) OJ No L 146, 4. 6 . 1976, p. 5 . 16. 8 . 76 Official Journal of the European Communities No L 224/3 ANNEX Food-aid programme for skimmed-milk powder (additional quantity) Recipient countries and organizations Quantities of skimmed-milk powder allocated (metric tons) Financing arrangements COUNTRIES Afghanistan 100 fob Bangladesh 14 000 cif Egypt . 5 200 fob El Salvador 700 fob Grenada 300 fob Upper Volta 1 600 free at destination Honduras 200 cif The Comores 500 cif Mauritius 800 fob India 2 500 fob Indonesia 500 fob Jordan 500 fob Kenya 100 fob Mali 2 100 free at destination Malta 650 fob Mauritania 700 free at destination Mozambique 750 cif Niger 2 100 free at destination Pakistan ' 1 000 fob Peru 3 900 fob Philippines 3 000 fob Rwanda 800 free at destination Sao Tome 50 cif Senegal 3 050 free at destination Somalia 2 150 free at destination Sri Lanka 450 fob Tanzania 1 000 fob Uruguay 300 fob Yemen Arab Republic 1 300 fob Zaire 3 000 cif ORGANIZATIONS ICRC 1 500 free at destination League RCS 1 000 free at destination WFP 10 000 free at destination (') UNICEF 11 000 free at destination Reserve for non-governmental organizations 10 000 free at destination (') Reserve 8 200 (2 ) (3 ) TOTAL 95 000 (') Fob + flat-rate contribution 80 u.a./metric ton . (2 ) Including 2 000 metric tons for WFP and 2 000 metric tons for non-governmental organizations . The flat-rate contribution for the 2 000 metric tons for non-governmental organizations may be up to 170 u.a./metric ton . ( 3 ) In the case of emergency measures set off against the reserve , the financing covers forwarding expenditure incurred between the fob stage and the destination , plus distribution costs where the aid is forwarded by an international organization . The financing may be wholly or partially in the form of a lump-sum payment .